DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received on 1/27/2021 Claims 1-20 are currently pending and have been examined.  Claims 1, 15, and 20 have been amended.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-14 and 20 are a method and claims 15-19 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite constructing a relationship graph from the data in the data structure, wherein the relationship graph comprises a plurality of nodes representing a plurality of entities described in the plurality of transactions and the relationship graph further comprises a plurality of edges representing a plurality of connections between the plurality of nodes. The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a computer processor, data and repository for constructing a relationship graph from the data in the data structure, wherein the relationship graph comprises a plurality of nodes representing a plurality of entities described in the plurality of transactions, and wherein the relationship graph further comprises a plurality of edges representing a plurality of connections between the plurality of nodes; clustering groups of nodes within the plurality of nodes to form a plurality of clusters among the plurality of nodes; and labeling the plurality of edges as a plurality of relationships types, by: receiving, as input to a machine learning model, a vector comprising attributes representing the plurality of clusters, the plurality of nodes, and the plurality of edges; generating a plurality of probabilities from the vector using the machine learning model, wherein the plurality of probabilities corresponds to a corresponding comprises a probability that an edge in the plurality of edges represents a relationship type between two nodes in the plurality of nodes, and wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; and labeling, based on the output, an edge, of the plurality of edges, with the relationship. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of receiving and storing a data structure comprising data describing a plurality of transactions between electronic user accounts associated with a plurality of users of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0020) does not provide any indication that the receiving and storing of the data structure in the repository is anything other than a generic, off-the-shelf computer component, and the Versata Dev. Group court decision (MPEP 2106.05(d)(II)) indicate that mere storing and retrieving of information in a memory is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
With respect to dependent claims 2-14 and 19, the claims have been considered and determined to not integrate the judicial exception into a practical application. Claims 2, 5, 7, and 17 merely further limit the labeling of the user relationships, claims 3, 4, 7, 8, 16, and 18 merely further limit the messages and related data sent between connected users, claims 5, 6, and 17 merely further limit the actions to security actions related to user accounts, claims 9, 10, and 11 merely recites the data structure of the transactions and user account data, and claims 12, 13, 14, and 19 merely recite the limiting of the data to sub-clusters. A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336499).
Regarding claim 1, Verma teaches:
A method comprising:
receiving a data structure comprising data describing a plurality of transactions between electronic user accounts associated with a plurality of users; constructing a relationship graph from the data in the data structure, wherein the relationship graph comprises a plurality of nodes representing a plurality of entities described in the plurality of transactions, and wherein the relationship graph further comprises a plurality of edges representing a plurality of connections between the plurality of nodes (“ Once the set of features has been selected, the detection device 110 may generate an association matrix based on relational data included in the one or more data sets and the set of features. In aspects, the detection device 110 may convert relational data included in the one or more data sets into the association matrix, which may establish interrelationships between different network users. The graph may include a plurality of nodes and a plurality of edges, where each of the plurality of nodes may correspond to one of the plurality of network users and each of the plurality of edges may connect two nodes of the plurality of nodes. In other words, the graph may include a plurality of edges between nodes, and the edges may correspond to connections or relationships between the various network users. In aspects, constructing the graph based on the association matrix may include applying edge weights to the plurality of edges of the graph, where edge weights are representative of an association strength between two connected nodes.” Paragraphs 0061 and 64);
clustering groups of nodes within the plurality of nodes to form a plurality of clusters among the plurality of nodes; and (“The community detection module 150 may be configured to implement one or more techniques for performing graph partitioning in order to split the whole graph ( or network model) into a predetermined number of groups”,  Paragraph 0088)
labeling the plurality of edges as a plurality of relationships types, by: (“ label propagation algorithm”, Paragraph 0089)
receiving, as input to a machine learning model, a vector comprising attributes representing the plurality of clusters, the plurality of nodes, and the plurality of edges (see vector examples in Paragraph 0069 and 0090);
generating, a plurality of probabilities from the vector using the machine learning model (relevance score), wherein the plurality of probabilities comprises a probability that an edge in the plurality of edges represents a relationship type between two nodes in the plurality of nodes; and (“The set of rules may include one or more community detection rules configured to produce the set of communities, and evaluating the network model against the one or more community detection rules may include: analyzing connections between the plurality of nodes; and identifying, based on the analyzing, a plurality of subgroups within the plurality of nodes. Each subgroup may correspond to a community of closely connected nodes. The plurality of subgroups may be identified based on a label propagation scheme configured to assign a relevance score to each of the plurality of nodes, where nodes that are closely connected are assigned higher scores than nodes that are not closely connected and where a community corresponds to a grouping of nodes having similar relevance scores. The plurality of subgroups may additionally or alternatively be identified using at least one of a Kemihgan-Lin algorithm, a hierarchical clustering scheme, a Girvan-Newman clustering scheme, a modularity optimization scheme, and a clique percolation method, as described above with reference to FIG. 1.”, Paragraph 0159)
labeling, based on the output, an edge, of the plurality of edges with the relationship type (“To illustrate an exemplary technique for community detection in accordance with aspects of the present disclosure, community detection using a label propagation algorithm is described below. It is noted however, that this example is provided for purposes of illustration, rather than by way of limitation, and the community detection module 150 may be configured to utilize any of the aforementioned graph partitioning techniques in accordance with aspects of embodiments. The label propagation algorithm is a community detection algorithm for graphs which aims to put together densely connected nodes under a common label (that contains similar information).”,  Paragraphs 0074, 0077, and 0089-90). 
While Verma teaches the implementation of machine learning to identify relationships and the labeling of the relationships, the reference does not expressly disclose:
wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; and
However Cai teaches:
wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, (“For example, a knowledge graph may represent the users as nodes and relationships between the users as edges between nodes.”, Paragraph 0031 and “When the reviewer sees that both userl and user2 have a family name value of"abc123", the reviewer can conclude that user 1 and user2 have a family name match without needing to see the true family names of the users.”, Paragraph 0033)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the labeled relationship in the graph of Verma to include wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes, as taught in Cai, in order to target information based on the relationship of two users. 
Regarding claim 15, Verma teaches:
A system comprising: a computer processor; a data repository storing (Paragraph 0154):
a data structure comprising data describing a plurality of transactions between electronic user accounts associated with a plurality of users, a relationship graph, wherein the relationship graph comprises a plurality of nodes representing a plurality of entities described in the plurality of transactions, and wherein the relationship graph further comprises a plurality of edges representing a plurality of connections between the plurality of nodes, (“ Once the set of features has been selected, the detection device 110 may generate an association matrix based on relational data included in the one or more data sets and the set of features. In aspects, the detection device 110 may convert relational data included in the one or more data sets into the association matrix, which may establish interrelationships between different network users. The graph may include a plurality of nodes and a plurality of edges, where each of the plurality of nodes may correspond to one of the plurality of network users and each of the plurality of edges may connect two nodes of the plurality of nodes. In other words, the graph may include a plurality of edges between nodes, and the edges may correspond to connections or relationships between the various network users. In aspects, constructing the graph based on the association matrix may include applying edge weights to the plurality of edges of the graph, where edge weights are representative of an association strength between two connected nodes.” Paragraphs 0061 and 64);
a plurality of clusters among the plurality of entities, and (“The community detection module 150 may be configured to implement one or more techniques for performing graph partitioning in order to split the whole graph ( or network model) into a predetermined number of groups”,  Paragraph 0088)
a plurality of relationship types; (“ label propagation algorithm”, Paragraph 0089)
a graph generator executing on the computer processor and configured to build the relationship graph from the data in the data structure (detection device to construct a graph in Paragraph 0050);
a cluster generator executing on the computer processor configured to cluster groups of entities within the plurality of entities to form the plurality of clusters among the plurality of entities; and (“The community detection module 150 may be configured to implement one or more techniques for performing graph partitioning in order to split the whole graph ( or network model) into a predetermined number of groups”,  Paragraph 0088)
a machine learning model trained to label the plurality of edges according to the plurality of relationships types based on the plurality of clusters, the plurality of nodes, and the plurality of edges (“ label propagation algorithm”, Paragraph 0089) wherein the machine learning model labels the plurality of edges receiving, as input to the machine learning model, a vector comprising attributes representing the plurality of clusters, the plurality of nodes, and the plurality of edges (see vector examples in Paragraph 0069 and 0090);,
generating a plurality of probabilities from the vector using the machine learning model, wherein the plurality of probabilities comprises a probability that an edge in the plurality of edges represents a relationship type between two nodes in the plurality of nodes, and (“The set of rules may include one or more community detection rules configured to produce the set of communities, and evaluating the network model against the one or more community detection rules may include: analyzing connections between the plurality of nodes; and identifying, based on the analyzing, a plurality of subgroups within the plurality of nodes. Each subgroup may correspond to a community of closely connected nodes. The plurality of subgroups may be identified based on a label propagation scheme configured to assign a relevance score to each of the plurality of nodes, where nodes that are closely connected are assigned higher scores than nodes that are not closely connected and where a community corresponds to a grouping of nodes having similar relevance scores. The plurality of subgroups may additionally or alternatively be identified using at least one of a Kemihgan-Lin algorithm, a hierarchical clustering scheme, a Girvan-Newman clustering scheme, a modularity optimization scheme, and a clique percolation method, as described above with reference to FIG. 1.”, Paragraph 0159)
labeling, based on the output, an edge, of the plurality of edges, with the relationship (“The set of rules may include one or more community detection rules configured to produce the set of communities, and evaluating the network model against the one or more community detection rules may include: analyzing connections between the plurality of nodes; and identifying, based on the analyzing, a plurality of subgroups within the plurality of nodes. Each subgroup may correspond to a community of closely connected nodes. The plurality of subgroups may be identified based on a label propagation scheme configured to assign a relevance score to each of the plurality of nodes, where nodes that are closely connected are assigned higher scores than nodes that are not closely connected and where a community corresponds to a grouping of nodes having similar relevance scores. The plurality of subgroups may additionally or alternatively be identified using at least one of a Kemihgan-Lin algorithm, a hierarchical clustering scheme, a Girvan-Newman clustering scheme, a modularity optimization scheme, and a clique percolation method, as described above with reference to FIG. 1.”, Paragraph 0159 and Paragraphs 0074, 0077, and 0089-90).
While Verma teaches the implementation of machine learning to identify relationships and the labeling of the relationships, the reference does not expressly disclose:
wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; and
However Cai teaches:
wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; and (“For example, a knowledge graph may represent the users as nodes and relationships between the users as edges between nodes.”, Paragraph 0031 and “When the reviewer sees that both userl and user2 have a family name value of"abc123", the reviewer can conclude that user 1 and user2 have a family name match without needing to see the true family names of the users.”, Paragraph 0033)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the labeled relationship in the graph of Verma to include wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; and, as taught in Cai, in order to target information based on the relationship of two users. 
Regarding claim 5 and 17, Verma in view of Cai teaches the limitations set forth above and further discloses:
further comprising: responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, taking a security action relative to at least one user account belonging to at least one of the first entity and the second entity (“if a node is identified as being associated with outlier network activity, the detection device 110 may implement one or more processes to hinder the node ( e.g., the user and/or devices associated with that user) from engaging in outlier network behaviors, such as disabling or restricting a user account, disabling or restricting the user's access to a network and/or network resource, disabling or restricting a device associated with the user, disabling or restricting access to a service by the user and/or a device of the user, and the like, in aspects, the detection device 110 may further initiate operations to reduce a likelihood that nodes associated with an outlier node engage in outlier behavior”, Paragraph 0103 and 0166)
Regarding claim 6, Verma in view of Cai teaches the limitations set forth above and further discloses:
wherein the security action comprises: freezing electronic activity with respect to the at least one user account. (disabling the account, Paragraph 0103 and 0166)
Regarding claim 9, Verma in view of Cai teaches the limitations set forth above and further discloses:
wherein: the plurality of entities comprises at least one of users or user accounts (Paragraph 0036);
the plurality of nodes comprises the plurality of entities; and (Paragraph 0064)
the plurality of edges comprises a plurality of relationships established by a plurality of electronic transactions between the at least one of users or user accounts. (Paragraph 0115). 
Regarding claim 13, Verma in view of Cai teaches the limitations set forth above and further discloses:
the machine learning model comprises a deep learning unsupervised machine learning model; and (“In aspects, these batch job processes may be utilized to execute both supervised and unsupervised runs, each capable of generating the results of the different models described above with reference to FIGS. 1-16”, Paragraph 0152)
the output of the machine learning model comprises a multi-class setting where each label is mutually exclusive and the output is expressed, for each edge, as a single relationship label having a highest probability relative to other possible relationship labels. (Paragraphs 0090-91, The Examiner interprets the relevance score related to the labeling as the probability related to the labels). 
Regarding claim 14, Verma in view of Cai teaches the limitations set forth above and further discloses:
wherein the output of the machine learning model comprises a multi-label setting where each edge is associated with a plurality of potential labels, wherein each of the plurality of potential labels has a corresponding probability (Paragraphs 0090-91, The Examiner interprets the relevance score related to the labeling as the probability related to the labels). 
Regarding claim 20, Verma teaches
A method comprising:
receiving a data structure comprising data describing a plurality of transactions between electronic user accounts associated with a plurality of users; constructing a relationship graph from the data in the data structure, wherein the relationship graph comprises a plurality of nodes representing a plurality of entities described in the plurality of transactions, and wherein the relationship graph further comprises a plurality of edges representing a plurality of connections between the plurality of nodes (“ Once the set of features has been selected, the detection device 110 may generate an association matrix based on relational data included in the one or more data sets and the set of features. In aspects, the detection device 110 may convert relational data included in the one or more data sets into the association matrix, which may establish interrelationships between different network users. The graph may include a plurality of nodes and a plurality of edges, where each of the plurality of nodes may correspond to one of the plurality of network users and each of the plurality of edges may connect two nodes of the plurality of nodes. In other words, the graph may include a plurality of edges between nodes, and the edges may correspond to connections or relationships between the various network users. In aspects, constructing the graph based on the association matrix may include applying edge weights to the plurality of edges of the graph, where edge weights are representative of an association strength between two connected nodes.” Paragraphs 0061 and 64);
clustering groups of nodes within the plurality of nodes to form a plurality of clusters among the plurality of nodes; and (“The community detection module 150 may be configured to implement one or more techniques for performing graph partitioning in order to split the whole graph ( or network model) into a predetermined number of groups”,  Paragraph 0088)
labeling the plurality of edges as a plurality of relationships types, by: (“ label propagation algorithm”, Paragraph 0089)
receiving, as input to a machine learning model, a vector comprising attributes representing the plurality of clusters, the plurality of nodes, and the plurality of edges (Paragraph 0069 and 0090);
generating a plurality of probabilities (relevance score) from the vector using the machine learning model, wherein the plurality of probabilities, comprises probability that an edge in the plurality of edges represents a relationship type between two nodes in the plurality of nodes; and (“The set of rules may include one or more community detection rules configured to produce the set of communities, and evaluating the network model against the one or more community detection rules may include: analyzing connections between the plurality of nodes; and identifying, based on the analyzing, a plurality of subgroups within the plurality of nodes. Each subgroup may correspond to a community of closely connected nodes. The plurality of subgroups may be identified based on a label propagation scheme configured to assign a relevance score to each of the plurality of nodes, where nodes that are closely connected are assigned higher scores than nodes that are not closely connected and where a community corresponds to a grouping of nodes having similar relevance scores. The plurality of subgroups may additionally or alternatively be identified using at least one of a Kemihgan-Lin algorithm, a hierarchical clustering scheme, a Girvan-Newman clustering scheme, a modularity optimization scheme, and a clique percolation method, as described above with reference to FIG. 1.”, Paragraph 0159) 
labeling, based on the output, an edge of the plurality of edges with the relationship type (Paragraphs 0074, 0077, and 0089-90). 
performing a computerized action based on the plurality of relationship types, the computerized action comprising one of: a computerized security action and electronic transmission of an electronically actionable message  (disabling the account, Paragraph 0103 and 0166).
While Verma teaches the implementation of machine learning to identify relationships and the labeling of the relationships, the reference does not expressly disclose:
and wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes;
However Cai teaches:
and wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes; (“For example, a knowledge graph may represent the users as nodes and relationships between the users as edges between nodes.”, Paragraph 0031 and “When the reviewer sees that both userl and user2 have a family name value of"abc123", the reviewer can conclude that user 1 and user2 have a family name match without needing to see the true family names of the users.”, Paragraph 0033)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the labeled relationship in the graph of Verma to include and wherein the relationship type identifies a family relationship between two users, of the plurality of users, corresponding to two entities, of the plurality of entities, represented by the two nodes as taught in Cai, in order to target information based on the relationship of two users. 

Claims 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336499) in further view of Jia (U.S. Pub. No. 201300910041).
Regarding claim 2 and 16, Verma in view of Cai teaches the limitations set forth above. While Verma teaches the relationship of a plurality of entities (paragraph 0061 and 0064) and Cai teaches the relationship to be a family relationship, the reference does not teach:
responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to at least one of the first entity and the second entity
However Jia teaches:
responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to at least one of the first entity and the second entity (Push deals to Interest or Sub group in Fig. 9). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relationship of a plurality of entities in Verma in view of Cai to include responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to at least one of the first entity and the second entity, as taught in Jia, in order to target messages to a group of users. 
Regarding claim 3, Verma in view of Cai in further view of Jia teaches the limitations set forth above. While Verma teaches the relationship of a plurality of entities (paragraph 0061 and 0064) and Cai teaches the relationship to be a family relationship, the reference does not teach:
wherein the actionable electronic message includes a hyperlink to a web page offering a product for sale.
However Jia teaches:
wherein the actionable electronic message includes a hyperlink to a web page offering a product for sale  (Paragraph 0048). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relationship of a plurality of entities in Verma in view of Cai to include wherein the actionable electronic message includes a hyperlink to a web page offering a product for sale, as taught in Jia, in order to target messages to a group of users. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336488) in view of Jia (U.S. Pub. No. 201300910041) in further view of Eakin (U.S. Pat. No. 8050983).
Regarding claim 4, Verma in view of Cai in further view of Jia teaches the limitations set forth above, but does not expressly disclose:
wherein the product comprises a software product downloadable to a computing device of at least one of the first user and the second user.
However Eakin teaches:
wherein the product comprises a software product downloadable to a computing device of at least one of the first user and the second user (“items may be products that are delivered electronically to a recipient (e.g., music downloaded over the Internet)”, Col. 1 lines 40-45)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relationship of a plurality of entities in Verma in view of Cai in view of the message in Jia to include wherein the product comprises a software product downloadable to a computing device of at least one of the first user and the second user, as taught in Eakin, in order to provide efficient and expedited delivery of content. 
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336488) in view of Anders (U.S. Pub. No. 20200099688). 
Regarding claims 7 and 18, Verma in view of Cai teaches the limitations set forth above. While Verma teaches the relationship of a plurality of entities (paragraph 0061 and 0064) and Cai teaches the relationship to be a family relationship, the reference does not teach:
wherein the electronic user accounts comprise social media accounts, and wherein the method further comprises: responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to a third entity in the plurality of entities.
However Anders teaches:
wherein the electronic user accounts comprise social media accounts, and wherein the method further comprises: responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to a third entity in the plurality of entities. (“For determining the probability of a prospective, e.g., reconfigured nodal network being established, authority 110 can examine data of a predictive model that predicts the likelihood of an invited node of system 100 accepting an invitation for connection to a social network which connection will, if formed, result in reconfiguration of a nodal network such as one of nodal networks 131A-131Z as set forth in FIG. 1 and FIG. 4. Such predictive model can be trained using machine learning as set forth herein.”, Paragraph 0081, 0103)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the relationship of a plurality of entities in Verma in view of Cai to include wherein the electronic user accounts comprise social media accounts, and wherein the method further comprises: responsive to a first entity in the plurality of entities having a first type of relationship label with respect to a second entity in the plurality of entities, transmitting an actionable electronic message to a third 
Regarding claims 8, Verma in view of Cai in view of Anders teaches the limitations set forth above. While Verma in view of Cai teaches the relationship of a plurality of entities (paragraph 0061 and 0064), the reference does not teach:
wherein the third entity has an edge to the second entity but not the first entity, and wherein the actionable electronic message is an invitation to the third entity to establish an online social connection with the first entity
However Anders teaches:
wherein the third entity has an edge to the second entity but not the first entity, and wherein the actionable electronic message is an invitation to the third entity to establish an online social connection with the first entity (“For determining the probability of a prospective, e.g., reconfigured nodal network being established, authority 110 can examine data of a predictive model that predicts the likelihood of an invited node of system 100 accepting an invitation for connection to a social network which connection will, if formed, result in reconfiguration of a nodal network such as one of nodal networks 131A-131Z as set forth in FIG. 1 and FIG. 4. Such predictive model can be trained using machine learning as set forth herein.”, Paragraph 0081, 0103)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Verma in view of Cai to include wherein the third entity has an edge to the second entity but not the first entity, and wherein the actionable electronic message is an invitation to the third entity to establish an online .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336488) in view of Lo (U.S. Pub. No. 20100301114). 
Regarding claim 10, Verma in view of Cai teaches the limitations set forth above. While Verma teaches a record in paragraph 0047, the reference combination does not teach:
the data structure comprises a table of financial transactions; and the table comprises, for each node, a corresponding payer user_id, a corresponding payee user_id, a corresponding transaction date, and a corresponding transaction amount
However Lo teaches:
the data structure comprises a table of financial transactions; and the table comprises, for each node, a corresponding payer user_id, a corresponding payee user_id, a corresponding transaction date, and a corresponding transaction amount (Paragraph 0047)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Verma in view of Cai to include the data structure comprises a table of financial transactions; and the table comprises, for each node, a corresponding payer user_id, a corresponding payee user_id, a corresponding transaction date, and a corresponding transaction amount, as taught in Lo, in order to track the user data. 
Regarding claim 11, Verma in view of Cai in view of Lo teaches the limitations set forth above.
Verma further discloses:
 building the table of financial transactions from raw data stored by a financial management platform (Paragraph 0047). 
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (U.S. Pub. No. 20190132224) in view of Cai (U.S. Pub. No. 20180336488) in view of Anand (U.S. Pub. No. 20120078906). 
Regarding claims 12 and 19, Verma in view of Cai teaches the limitations set forth above. 
Verma further discloses:
Extracting a sub-cluster within the relationship graph (Paragraph 0087 and 0159).
While Verma teaches the relationship of a plurality of entities (paragraph 0061 and 0064), the combination of references does not teach:
Using a measure of centrality within the sub-cluster to determine a position of an entity within the sub-cluster 
However Anand teaches:
Using a measure of centrality within the sub-cluster to determine a position of an entity within the sub-cluster (centrality measure in Paragraph 0093). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Verma in view of Cai to include using a measure of centrality within the sub-cluster to determine a position of an entity within the sub-cluster, as taught in Anand, in order to create clusters of users. 
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
Remarks directed to the rejection under 35 USC 101
The Examiner first asserts that the claims are still rejected under 35 USC 101. As shown above, the claims recite a manner of organizing the relationships users have with each other and then provide information to the users. This is a manner of organizing human behavior. Further a human can put pen to paper and construct a manner in which the users are related. Therefore the claims recite a judicial exception. 

With respect to Step 2A Prong 2, the Examiner asserts that the use of the data (identification of family relationships), does not integrate the judicial exception into a practical application. This is only what the data result is used for or the intended result. There is no improvement to the function of the computer or application of the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

With respect to Step 2B, the Examiner maintains the rejection for the same reasons set forth above. The consideration of the additional elements individually and as whole do no recite more than a well understood, routine and conventional activities. The use of a processor to organize data into a relationship graph through known mathematical calculations for a particular data type is not beyond conventional activities. 
Remarks directed to the rejection under 35 USC 102
The rejection under 35 USC 102 has been withdrawn. The Examiner has updated the rejection above and now relies on the teachings of Verma in view of Cai to teach the claims as amended. Cai teaches the determination of users to be family members within a relationship graph. 

 					Relevant Prior Art 
Additional prior art that is relevant to the disclosure is Reddy (US20190311367). This reference discloses identifying financial behavioral patterns through the mapping of user data in order to determine suspicious transactions. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        


3/19/2021